                                              Entered on Docket
                                              January 31, 2020
                                              EDWARD J. EMMONS, CLERK
                                              U.S. BANKRUPTCY COURT
                                              NORTHERN DISTRICT OF CALIFORNIA


 1
                                            Signed and Filed: January 31, 2020
 2
 3
                                            ________________________________________
 4                                          DENNIS MONTALI
                                            U.S. Bankruptcy Judge
 5
 6
 7                        UNITED STATES BANKRUPTCY COURT
 8                        NORTHERN DISTRICT OF CALIFORNIA
 9
     In re:                            )            Bankruptcy Case
10                                     )            No. 19-30088-DM
     PG&E CORPORATION,                 )
11                                     )            Chapter 11
                  - and -              )
12
                                       )            Jointly Administered
13   PACIFIC GAS AND ELECTRIC COMPANY, )
                                              )     Date:       February 4, 2020
14               Debtors.                     )     Time:       10:00 AM
                                              )     Place:      Courtroom 17
15                                            )
     ☐ Affects PG&E Corporation               )                 450 Golden Gate Ave.
16   ☐ Affects Pacific Gas and                )                 16th Floor
         Electric Company                     )                 San Francisco, CA
17                                            )
     ☒ Affects both Debtors                   )
18                                            )
     * All papers shall be filed        in    )
19   the Lead Case, No. 19-30088        (DM). )
                                              )
20
21                      MEMORANDUM REGARDING TIMELINE FOR
                      DISCLOSURE STATEMENT AND CONFIRMATION
22
23         At the hearing on February 4, 2020 at 10:00 AM, the court

24   will discuss with counsel the following tentative schedule for
25   the coming months in connection with the anticipated filing of
26   an amended Plan, Disclosure Statement and related documents.

27   //
28   //
                                            -1-


     Case: 19-30088   Doc# 5586   Filed: 01/31/20   Entered: 01/31/20 16:52:37    Page 1 of
                                               5
          January 31 –         File Debtors’ and Shareholder Proponents’
 1        February 3           amended plan (“Plan”)
 2
          February 4, 2020     Plan Status Conference
 3        at 10:00 AM
 4        February 6           Provide court with proposed Notice of Hearing
 5                             on Approval of Disclosure Statement

 6        February 7           File Disclosure Statements, as appropriate
                               for Fire Victims, Subrogation Claimants and
 7                             Impaired Equity (see Section 1125(c)). No
 8                             Solicitation materials, ballots, Motion to
                               Approve, etc. to be filed.
 9
                               Court comments re Notice of Hearing.
10
          February 10          Serve Notice of Hearing on Disclosure
11
                               Statement. FRBP 2002(b); shortened per FRBP
12                             9006(c).

13                             Notice to include the following:
14
                               The court construes Bankruptcy Code §
15                             1125(a)(1) narrowly. Objections to
                               disclosure statement are to make sure that
16                             adequate disclosure will “enable [an impaired
                               creditor] to make an informed judgment about
17                             the plan.” Objections to a disclosure
18                             statement should not include objections to
                               confirmation, alternatives to a proposed plan
19                             or other irrelevant matters. The only
                               exception is that an objection may be based
20                             upon a good faith belief that the proposed
21                             Plan is unconfirmable as a matter of law.
                               The court will not treat the absence of an
22                             objection to confirmation as a waiver of such
                               an objection filed later when the plan is
23                             ready to be considered.
24
          Date TBD             Last day to file trust and other related
25                             documents

26
27   //

28
                                               -2-


     Case: 19-30088      Doc# 5586   Filed: 01/31/20   Entered: 01/31/20 16:52:37   Page 2 of
                                                  5
      February 28           Last day to serve upon Debtors (but not file)
 1                          objections to Disclosure Statement by the
 2                          following:

 3                            •   Official Committee of Tort Claimants
                              •   Official Committee of Unsecured
 4
                                  Creditors
 5                            •   United States Trustee
                              •   Ad Hoc Committee of Senior Bondholders
 6
                              •   Department of Justice
 7                            •   California Attorney General
                              •   Governor Gavin Newsom
 8
                              •   California Public Utilities Commission
 9                            •   Ad Hoc Committee of Holders of Trade
                                  Claims
10
                              •   Valley Clean Energy Alliance
11                            •   City and County of San Francisco
                              •   South San Joaquin Irrigation District
12
                              •   BOKF, NA, solely in its capacity as
13                                Indenture Trustee for the Utility Senior
                                  Notes
14                            •   Adventist Health System/West and Feather
15                                River Hospital

16                          Objections to be short, concise “bullet
                            points”.
17
18    February 28 –         Counsel representing any objector named in
      March 5               the foregoing list to meet and confer with
19                          Debtors’ counsel in attempt to resolve
                            differences
20
21    February 21           Debtors to file proposed solicitation
                            materials, ballots, tabulation and voting
22                          procedures
23    March 6               Debtors to file any Amended Plan or Amended
24                          Disclosure Statement

25    March 6               Last day for any parties not listed above to
                            file objections to Disclosure Statement.
26                          Objections to be short, concise “bullet
27                          points”.

28
                                            -3-


     Case: 19-30088   Doc# 5586   Filed: 01/31/20   Entered: 01/31/20 16:52:37   Page 3 of
                                               5
      March 9               Debtors to file any further revisions to Plan
 1                          and Disclosure Statement
 2
      March 10, 2020        Hearing on approval of Disclosure Statement
 3    at 10:00 AM
      March 11              Reserved for additional time to consider
 4                          objections to Disclosure Statement
 5
      March 16              Debtors to submit proposed order approving
 6                          Disclosure Statement and restating
                            confirmation date and deadlines for ballots
 7                          and objections.
 8
                            Order to include the following:
 9
                            Principal counsel representing a party, or
10                          any pro se party, objecting to confirmation
                            must appear in person at a pre-confirmation
11
                            scheduling conference on May 12, 2020 at
12                          10:00 AM to discuss scheduling any
                            evidentiary matters to be dealt with in
13                          connection with the confirmation hearing and
                            scheduling for briefing of contested legal
14                          issues. Failure to appear may result in the
15                          objection being stricken.

16    May 1                 Last day for filing objections to
                            confirmation and for submitting Ballots
17
18    May 12, 2020          Pre-confirmation scheduling conference
      at 10:00 AM
19
      May 20                Last day for Debtors to respond to legal
20                          arguments relating to objections to
21                          confirmation

22    May 27, 2020          First day of confirmation hearing
      at 10:00 AM
23
24
           At the February 4, 2020 status conference, the court will
25
     also hear from counsel about necessary scheduling for other
26
     discrete contested matters such as classification of
27
     governmental claims; a deadline for parties to object to any
28
                                            -4-


     Case: 19-30088   Doc# 5586   Filed: 01/31/20   Entered: 01/31/20 16:52:37   Page 4 of
                                               5
 1   provisions relating to operation of the post confirmation

 2   trusts; or otherwise.

 3         After further consideration, the court tentatively plans on

 4   issuing an order sustaining the Debtors’ position regarding

 5   post-petition interest and to do nothing further under FRBP

 6   54(b) or a direct appeal to the court of appeals.                  Parties

 7   choosing to seek interlocutory review of the court’s order will

 8   need to file a motion for leave to file interlocutory appeal.

 9                                **END OF MEMORANDUM**

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -5-


     Case: 19-30088   Doc# 5586    Filed: 01/31/20   Entered: 01/31/20 16:52:37   Page 5 of
                                                5
